Scott, J. (dissenting):
I dissent. As I read the authorities in this State, the measure of damages for the breach of a covenant of warranty is the actual consideration paid by the covenantees, with an allowance for the loss of mesne profits from the date of evic*143tion. (Sweet v. Howell, 96 App. Div. 45; Jenks v. Quinn, 61 Hun, 434; Brown v. Allen, 73 id. 291, and cases therein cited.) It is true that in some opinions the amount to be received is spoken of as the consideration received by the covenantor, but in each one of those cases it will be found that there was no question as to the amount which passed between the parties and that the amount received by the covenantor was identical with that paid by the covenantee, so that these cases are not really exceptions to the general rule, and upon consideration it seems to be quite reasonable and logical that the damages should be measured by the amount paid, on the faith of the covenant, by the covenantee, for he is the party aggrieved and it is the damage to him that is sought to be repaired.
It would be deemed quite unreasonable in the case of a breach of any other contract to reduce the recovery of the innocent party below his real damage, because the party guilty of the breach did not realize as much from the failure to perform the contract as he might have done. Especially is it unreasonable in the present case so to reduce the plaintiff’s recovery because he was no party to the agreement between defendant and the land company and had no' knowledge of it until long after he took the deed. In this respect the principal case differs materially from Cook v. Curtis (68 Mich. 611), because there the deed was given direct from Ourtis to Cook, by agreement between Cook, Curtis and Cressy, the three parties involved in the deal, and even under these circumstances all the court decided was that the covenantor was entitled to show the real value of the consideration which passed from Cook, the covenantee (which was real estate), and was not bound by the valuation placed thereon in the deed. So in Staples v. Dean (114 Mass. 125) the ruling was that the measure of damages was the value of the land at the time of the conveyance, unless the plaintiff should elect to recover what the covenantor received.
In my opinion the true rule and the one supported by reason and the weight of authority, where the covenantee is not allowed to prove his actual loss, is that he shall recover back what he has paid. The defendant has not appealed and cannot be heard to question the recovery of some damages by *144the plaintiff. If the latter is entitled to any it seems to me that it is quite clear'that he is entitled tó recover what he paid for the property, with interest from the date of the deed since he never acquired possession. This is in no respect inconsistent with the rule that one suing' a remote covenantor can recover only what was paid to that covenantor, because in such a case the plaintiff recovers, not upon his' own covenant, but upon a covenant made to his predecessor in title, and of course can recover only what was paid as consideration for that covenant.
Judgment and order affirmed, with costs.